Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-7 are pending. Claims 1-7 are canceled and claims 8-25 are new.  Claims 8-25 are now pending.

Allowable Subject Matter

Claims 8-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. 
The claims recite a method, system and non-transitory computer-readable medium for soliciting donations from users via email messages from a sender/organization wherein the email messages comprise a link or hyperlink that when selected by the recipient of the email automatically enables the processing of a donation to the sender/organization in an amount selected by the recipient.

The closest prior art is:

In certain other example embodiments described herein, a method for updating the status of email payment objects in an email client using an email payment system comprises receiving a notification that an email message comprising a payment object was communicated from a sender of the email message to a recipient of the email message, setting an initial processing status of the payment object, requesting an update of the processing status from a payment processor, receiving an update of the processing status from the payment processor, and updating the payment object with the updated processing status.
Cozens however, does not send a request to donors for donation s via email wherein the email message includes a link that the recipient can respond with that enables automatic payment from the donor to the organization sending the request.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
8. An email payment gateway that utilizes simple mail transfer protocol (SMTP) to improve security of an e-commerce system, the email payment gateway comprising:
	a communication interface; and

	wherein the processor is configured to:
		generate a first SMTP email message addressed to an email address that 	is associated with a funds request, wherein the first SMTP email message 	includes:
			a visible SMTP link that includes non-visible information, wherein 			the non-visible information includes an email address of the email 				payment gateway and a universal unique identifiers (UUID) associated 			with the funds request, and
			a visible indicia of an amount of the funds request;
		transmit, using the communication interface, the first SMTP email 	message to a sender of funds;
		receive, using the communication interface, a second SMTP email 	message that includes the UUID from the sender of the funds, wherein the 	second SMTP email message is automatically generated in response to the 	sender of funds executing the visible SMTP link of the first SMTP email 	message, validate the UUID, and 
		on a condition that the UUID is validated:
		process the UUID to derive the amount of the funds request and
	an identification of the sender of funds, and
		process a transfer of amount of the funds request on behalf of
	the sender of funds.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694